

114 S2491 IS: Children's Head Start Intervention for Life and Development Act
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2491IN THE SENATE OF THE UNITED STATESFebruary 3, 2016Mr. Peters (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Head Start Act by establishing grants for Head Start programs in communities affected
			 by toxic pollutants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Children's Head Start Intervention for Life and Development Act. 2.Grants for Head Start programs in communities affected by toxic pollutantsThe Head Start Act is amended—
 (1)by redesignating section 657C (42 U.S.C. 9852c) as section 657D; and (2)by inserting after section 657B (42 U.S.C. 9852b) the following:
				
					657C.Grants to communities affected by toxic pollutants
						(a)Grants
 (1)In generalNotwithstanding any other provision of law, the Secretary may award grants to eligible entities to carry out Head Start (including Early Head Start) programs in communities affected by water polluted by lead or a toxic pollutant as the result of an event for which the President has declared an emergency. The Secretary may award the grants for a single period of not more than 5 years, and may not renew the grants.
 (2)DefinitionsIn this subsection: (A)EmergencyThe term emergency has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
 (B)Toxic pollutantThe term toxic pollutant has the meaning given the term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).
								(b)Eligible entity; priority
 (1)Eligible entityTo be eligible to receive a grant under this section, an entity shall meet the requirements to be designated as a Head Start agency under section 641 or the requirements to be eligible to provide an Early Head Start program under 645A(d), as the case may be.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities in partnerships with child care providers who are providing child care services on the date of enactment of the Children's Head Start Intervention for Life and Development Act.
 (c)Use of fundsAn entity that receives a grant under this section shall use the grant funds to carry out a Head Start (which may be an Early Head Start) program in accordance with this subchapter in a community described in subsection (a).
 (d)Training and technical assistanceThe Secretary may use funds provided under this section— (1)to provide intensive training and technical assistance to the operators and staff of Head Start programs funded under this section, to address the behavioral and other needs of the children served through those programs; and
 (2)to pay for the administrative costs of carrying out this section. (e)ConstructionNothing in this section shall be construed to make any entity eligible for designation or a designation renewal under section 641.
 (f)ReferencesThe Secretary shall issue guidance clarifying when a reference in this subchapter to this subchapter, used in conjunction with an amount, shall be considered to include an amount made available under this section.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $50,000,000 for each of fiscal years 2017 through 2022..